942 A.2d 754 (2008)
403 Md. 423
In re MARTIQUE J.
No. 51, Sept. Term, 2007.
Court of Appeals of Maryland.
February 15, 2008.
Kellie M. Black, Asst. Public Defender (Nancy S. Forster, Public Defender, Baltimore), on brief, for petitioner.
Carrie J. Williams, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen.), on brief, for respondent.
Argued before BELL, C.J., RAKER, HARRELL, BATTAGLIA, GREENE, WILNER, ALAN M. (Retired, Specially Assigned) CATHELL, DALE R. (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 15th day of February, 2008,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.
/s/ Robert M. Bell Chief Judge